t c memo united_states tax_court east llc solomon d asser tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date john p barrie for petitioner michael d wilder sameera y hasan michael y chin and michael a sienkiewicz for respondent memorandum findings_of_fact and opinion laro judge this case is a partnership-level proceeding under the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 as amended the brief amicus curiae was filed by kathryn keneally for trust for architectural easements tefra partnership east llc llc claimed a dollar_figure deduction on its form_1065 u s return of partnership income return for a date contribution of a historic preservation easement facade easement and unused development rights udrs collectively donated property respondent disallowed that deduction in a notice of final_partnership_administrative_adjustment fpaa issued to llc’s tax_matters_partner solomon d asser mr asser respondent also determined in the fpaa that an accuracy-related_penalty applied to any underpayment_of_tax attributable to the dollar_figure disallowance respondent’s primary determination in that respect was that the penalty equaled percent of the underpayment because of a gross_valuation_misstatement under sec_6662 alternatively respondent determined that the penalty equaled percent of the underpayment because of negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement_of_income_tax under sec_6662 we decide two issues first we decide whether llc is entitled to any part of the dollar_figure deduction we hold it i sec_1llc also claimed on the return that it was entitled to deduct cash contributions of dollar_figure which were related to the contribution of the donated property respondent did not disallow llc’s deduction of the cash contributions and that deduction is not in issue 2unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure entitled to none of the deduction second we decide whether llc is liable for a 20-percent accuracy-related_penalty under sec_6662 on any underpayment_of_tax attributable to the disallowance of the deduction we hold it is not liable for the penalty i preliminaries findings_of_fact some facts were stipulated and are so found the stipulations of fact and the accompanying exhibits are incorporated herein by this reference when the petition was filed llc’s principal_place_of_business was in new york new york new york city ii llc mr asser and nat a llc llc is a limited_liability_company formed in date primarily to purchase and operate real_estate pincite east 82d street in new york city llc has both domestic and foreign members llc is characterized for federal tax purposes as a partnership subject_to tefra during llc owned real_property subject property in new york city pincite east 82d street 3given our holding on the first issue respondent abandons his primary determination that the 40-percent accuracy-related_penalty under sec_6662 applies in this case b mr asser mr asser is one of llc’s domestic members and he is a managing member of llc and its tax_matters_partner he holds three professional degrees the first in architecture the second in urban planning and the third in architecture and urban design for more than two decades mr asser has been in the design building and rehabilitation of buildings in new york city including buildings in landmark districts he currently owns and operates a construction management and general contracting firm tecny group inc the primary business of which is the rehabilitation of buildings mr asser is familiar with the new york city landmarks preservation commission lpc and the new york city zoning rules as applicable to the subject property c nat the national architectural trust nat is tax exempt under sec_501 and a qualified_organization under sec_170 nat advertises that taxpayers can receive significant tax benefits by contributing historic preservation 4tecny group inc was formerly named tecny landmark corp we refer to both entities as tecny 5the lpc is a new york city agency responsible for identifying and designating new york city landmarks and historic districts the lpc is also responsible for protecting and preserving those landmarks and historic districts 6nat changed its name in to trust for architectural easements we refer to both entities as nat easements to nat and assists taxpayers who make such contributions to structure and report the contributions in a way that nat believes will entitle the taxpayers to the advertised benefits iii subject property as of date the date llc contributed the donated property to nat the subject property included a rectangular lot and a five-story townhouse townhouse the lot was approximately big_number square feet the townhouse was constructed in and had big_number square feet of living area excluding the cellar the subject property is sited within the metropolitan museum historic_district and is in a c5-1 restricted central commercial zoning district within the special madison avenue preservation district because of its location the subject property is subject_to new york city’s landmark and zoning laws those laws set the maximum building capacity for each square foot in a lot by reference to a formula known as the floor area ratio the laws also set a maximum height at which a structure may be built on the lot 7for example if a big_number square-foot lot had a floor area ratio of then the zoning rules would allow a building of up to big_number square feet on the lot to the extent that the building was less than big_number square feet the difference between the actual square footage and big_number would be the lot’s udrs iv mr asser’s contacts with nat mr asser first heard about nat in when one of his partners gave mr asser a nat promotional handout mr asser discussed the promotion with others in his business and with representatives of nat he also attended free seminars where nat representatives none of whom was a lawyer discussed the significant tax benefits that could be obtained through the contributions of preservation easements to nat with little to no practical effect on the use value or marketability of the servient property nat prepared and gave to mr asser literature discussing nat’s promotion mr asser read all of this literature and he read most of it before llc decided to participate in the promotion the literature suggested that a donor of an easement could receive a significant charitable_contribution_deduction for federal and state tax purposes equal to a set percentage between and percent but usually percent of the fair_market_value of the property burdened with the easement the literature indicated that the donor of a facade easement to nat would have to obtain nat’s permission before changing the property’s exterior the literature stated however since these properties reside in historic districts pre-approval of exterior changes is in most cases already required by local_government regulations and properties qualifying for this program are usually regulated by local_government ordinances that restrict exterior changes v llc’s purchase of the subject property llc purchased the subject property on date for dollar_figure million aiming to take advantage of the promotion while at the same time expeditiously reselling the subject property at a profit llc paid the dollar_figure million with dollar_figure million cash and dollar_figure million obtained through a mortgage loan from wachovia bank n a wachovia when llc purchased the subject property the townhouse was in need of complete renovation llc opted to renovate the townhouse as a single-family townhome and solicited and received the requisite approval of the lpc to fully gut the townhouse and to perform that renovation vi llc’s facade conservation_easement application on date before the renovation work began llc applied to nat for approval to contribute the donated property to nat and llc gave nat a required dollar_figure good_faith deposit the next day nat wrote to llc thanking it for its application on date the u s department of the interior national park service classified the subject property as a certified_historic_structure noting that this property is noteworthy for 8nat’s acceptance of a preservation easement was generally contingent on the donor making a cash contribution to nat of percent of the fair_market_value of the easement the good_faith deposit was a downpayment on the required cash contribution the retention of its exterior presence and much of the property’s period details remain within this neo-italian renaissance structure stands in contrast to its more retrained sic neighbors nat helped get the subject property certified as a historic_structure vii deed of easement nat structured llc’s contribution of the donated property to be complete when a conservation deed of easement deed of easement was executed by llc notarized and executed by nat on or about date nat prepared a deed of easement dated date the deed of easement prohibited llc and its successors collectively llc from altering the subject property’s protected facade without the written consent of nat or its successors collectively nat the protected facade included all exterior surfaces eg walls roofs and chimneys that were visible from the street level on the opposite side of east 82d street among other things the deed of easement prohibited llc from erecting any new or additional exterior improvements on the subject property or in the open space above or surrounding the townhouse without the express written consent of nat the deed of easement stated that the udrs included any and all rights however designated now or hereafter associated with the subject property or any other_property that may be used pursuant to applicable zoning laws or other government laws or regulations to compute permitted size height bulk or number of structures development density lot yield or any similar development variable on or pertaining to the subject property or any other_property the deed of easement also stated that neither llc nor nat could use exercise or transfer the udrs and that llc was donating those rights to nat for the purpose of forever removing and extinguishing those rights the deed of easement stated that in the event that the donated easement was ever extinguished through a judicial decree nat will be entitled to receive upon the subsequent sale exchange or involuntary_conversion of the subject property a portion of the proceeds from such sale exchange or conversion equal to the same proportion that the value of the initial donation bore to the entire value of the property at the time of the donation as estimated by a state licensed appraiser unless controlling state law provides that llc is entitled to the full proceeds in such situations without regard to the easement nat agrees to use any proceeds so realized in a manner consistent with the conservation_purpose of the original contribution viii llc’s subsequent financing of the property on date wachovia assigned the mortgage on the subject property to first republic bank on the same day llc took out a dollar_figure mortgage loan from first republic bank to finance the renovation of the subject property and llc and first republic bank consolidated all mortgages on the subject property into a single mortgage with a dollar_figure principal_amount first republic bank was then the sole lender and mortgage holder with respect to the subject property in or first republic bank was given the deed of easement and a proposed lender agreement lender agreement the lender agreement stated that first republic bank was subordinating its rights in the subject property to nat’s rights to enforce the conservation_purpose of the donated property in perpetuity subject_to the following conditions and stipulations a first republic bank and its assignees shall have a prior claim to all insurance proceeds as a result of any casualty hazard or accident occurring to or about the subject property and all proceeds of condemnation and shall be entitled to same in preference to nat until the mortgage the deed_of_trust is paid off and discharged notwithstanding that the mortgage the deed_of_trust is subordinate in priority to the easement c nothing contained in this paragraph or in this easement shall be construed to give first republic bank the right to violate the terms of this easement or to extinguish this easement by taking title to the subject property by foreclosure or otherwise first republic bank scrutinized the lender agreement to determine whether the agreement would affect the bank’s collateral value in the subject property and concluded that it would not first republic bank signed the lender agreement on date and the lender agreement was attached to and incorporated into the deed of easement ix appraisal llc obtained an appraisal appraisal from jerome haims realty inc haims on or about date the appraisal was dated date on which date llc’s renovation of the subject property was not complete llc had hired tecny and another firm to renovate the subject property tecny performed that renovation in and the exterior renovation was complete as of date but interior renovation eg improvements painting and finishing and installation of woodwork was still in progress the appraisal valued the donated property as of date which as of date was the estimated completion date of the interior renovation the appraisal projected that the date value of the facade easement would be dollar_figure and that the value of the udrs which the appraisal stated totaled big_number square feet would be dollar_figure for a total value of dollar_figure mr asser reviewed the appraisal and he accepted it even though he believed that the values were too low nat advertises to its contributors of conservation easements that haims is a preapproved appraiser of such easements and haims has performed over appraisals pursuant to those referrals as of the time of the appraisal llc and haims had a solid business relationship and llc had hired haims many times to obtain other appraisals x llc’s date application and crossover addendum on date nat gave llc a second facade conservation_easement application which was more detailed than the first application and a facade conservation_easement application crossover addendum crossover addendum on date mr asser on behalf of llc completed both the second application and the crossover addendum the crossover addendum stated that llc could contribute the donated property to nat in and qualify for a charitable_contribution_deduction for that year even though some of the deduction requirements would not be met until the crossover addendum required that llc obtain a final report from a qualified_appraiser within days and that llc give nat a completed closing package consisting of a signed and notarized deed of easement necessary recording documents and the cash contribution within days of the appraisal date or date whichever came first the crossover addendum stated that when those requirements were met nat would deliver to llc a completed form_8283 noncash charitable_contributions which had to be filed with the return for llc to receive a charitable_contribution_deduction for the donated property on date mr asser wrote nat a check for dollar_figure this check represented the balance of the cash contribution that nat required llc to make as a condition of llc’s contribution of the donated property xi the noncash contribution mr asser on behalf of llc executed the deed of easement on date and his signature was notarized on the same day four days later nat effected its acceptance of the donated property by executing the deed of easement nat sent llc an acknowledgment letter dated date thanking llc for the cash and noncash contributions and enclosing a completed copy of page of form_8283 the new york city department of finance office of the city register recorded the deed of easement on date xii appraisal before llc filed its return nat told mr asser that llc needed to get a new appraisal because the appraisal was prepared too early mr asser obtained a second appraisal from haims appraisal on date the appraisal valued the noncash contribution prospectively as of date which as of date was the estimated completion date of the interior renovation the appraisal concluded that the prospective fair market values of the facade easement and the udrs would be dollar_figure and dollar_figure respectively or dollar_figure in total xiii llc’s partnership tax_return llc timely filed the return on date the return included the second page of form_8283 and included the appraisal as an attachment the second page of form_8283 stated a contribution date of date and a fair_market_value of the donated property of dollar_figure the second page of form_8283 reported that the noncash contribution was a historic preservation easement and did not mention the udrs the appraisal stated that the noncash contribution consisted of the donated property xiv preparation of the return the return was prepared by irwin weissman mr weissman mr weissman has been a certified_public_accountant since and he has been a principal in a small accounting firm since mr weissman has prepared only one tax_return that claimed a charitable_contribution_deduction for a facade easement--the return xv appraisal mr asser obtained a third appraisal appraisal from haims in late haims prepared the appraisal on or about date the appraisal valued the donated property as of date opinion i burden_of_proof respondent determined that llc’s dollar_figure noncash contribution did not qualify for a charitable_contribution_deduction under sec_170 this determination is presumed correct and petitioner must prove it wrong in order to prevail see rule a 290_us_111 see also 308_us_488 stating that deductions are a matter of legislative grace to which taxpayers must prove their entitlement while sec_7491 may place the burden_of_proof upon the commissioner in certain circumstances petitioner conceded at trial that petitioner has the burden_of_proof ii noncash contribution a taxpayer is generally allowed a deduction for any charitable_contribution made during the taxable_year sec_170 a charitable_contribution includes a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs while a taxpayer is generally not allowed a charitable 9petitioner’s opening brief is consistent with petitioner’s concession in that the brief does not reference sec_7491 contribution deduction for a gift of property consisting of less than an entire_interest in that property an exception is made for a qualified_conservation_contribution see sec_170 b iii a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization which is made exclusively for conservation purposes sec_170 see also sec_1_170a-14 income_tax regs we focus on the third requirement ie whether llc’s contribution of the donated property was exclusively for conservation purposes a contribution is made exclusively for conservation purposes only if it meets the requirements of sec_170 and 124_tc_258 affd 471_f3d_698 6th cir we begin our analysis with the requirements of sec_170 a sec_170 sec_170 provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity the parties disagree on whether the conservation_purpose of the donated property is protected in perpetuity respondent argues that the donated property is not protected in perpetuity by virtue of first republic bank’s mortgage on the subject property petitioner argues that the conservation_purpose of the donated property is protected in perpetuity because first republic bank subordinated its interest in the subject property to nat’s right to enforce the terms of the easement the perpetuity requirement of sec_170 has its origins in the tax reduction and simplification act of trsa publaw_95_30 sec a stat dollar_figure in trsa sec congress temporarily allowed a charitable_contribution_deduction for an easement with respect to real_property granted in perpetuity to a governmental_unit or qualifying charitable_organization exclusively for conservation purposes the conference_report on trsa explained while it is intended that the term conservation purposes be liberally construed with regard to the types of property with respect to which deductible conservation easements may be granted it is also intended that contributions of perpetual easements qualify for the deduction only in situations where the conservation purposes of protecting or preserving the property will in practice be carried out thus it is intended that a contribution of a conservation_easement qualify for a deduction only if the holding of the easement is related to the purpose or function constituting the donee’s purpose for exemption organizations such as nature 10the tax reform act of publaw_94_455 sec e 90_stat_1919 authorized a deduction for the donation of an easement with respect to real_property of not less than years’ duration granted to a governmental_unit or qualifying charitable_organization made exclusively for conservation purposes see 124_tc_258 examining the legislative_history of the requirement that a qualified_contribution of a conservation_easement be exclusively for conservation purposes affd 471_f3d_698 6th cir congress however did not amend sec_170 to require that the easement be granted in perpetuity until trsa conservancies environmental and historic trusts state and local governments etc and the donee is able to enforce its rights as holder of the easement and protect the conservation purposes which the contribution is intended to advance the requirement that the contribution be exclusively for conservation purposes is also intended to limit deductible contributions to those transfers which require that the donee hold the easement exclusively for conservation purposes ie that they not be transferable by the donee in exchange for money other_property or services h conf rept pincite- 1977_1_cb_519 congress again drew attention to the protection of a contributed conservation_easement in the act of date act publaw_96_541 sec a 94_stat_3206 which extended permanently the deduction for a charitable_contribution of a qualified conservation easementdollar_figure the senate report accompanying the enactment stated the bill retains the present law requirement that contributions be made exclusively for conservation purposes moreover the bill explicitly provides that this requirement is not satisfied unless the conservation_purpose is protected in perpetuity the contribution must involve legally enforceable restrictions on the interest in the property retained by the donor that would prevent uses of the retained_interest inconsistent with the conservation purposes 11as amended in the provisions of former sec_170 excepting from the partial interest limitation a taxpayer’s contribution of a qualified_conservation_easement did not apply to contributions made after date trsa sec b 91_stat_154 in the act sec c 94_stat_3207 congress effectively made permanent the deduction for such a contribution by requiring that the conservation_purpose be protected in perpetuity the committee intends that the perpetual restrictions must be enforceable by the donee organization and successors in interest against all other parties_in_interest including successors in interest the requirement that the conservation_purpose be protected in perpetuity also is intended to limit deductible contributions to those transfers which require that the donee or successor_in_interest hold the conservation_easement or other restriction or other_property interests exclusively for conservation purposes ie that they not be transferable by the donee except to other qualified organizations that also will hold the perpetual restriction or property exclusively for conservation purposes s rept pincite 1980_2_cb_599 the secretary published final regulations interpreting sec_170 on date t d 1986_1_cb_89 these regulations in relevant part interpret sec_170 as follows sec_1_170a-14 qualified conservation contributions g enforceable in perpetuity-- in general --in the case of any donation under this section any interest in the property retained by the donor and the donor’s successors in interest must be subject_to legally enforceable restrictions for example by recordation in the land records of the jurisdiction in which the property is located that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation protection of a conservation_purpose in case of donation of property subject_to a mortgage --in the case of conservation contributions made after date no deduction will be permitted under this section for an interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the qualified_organization to enforce the conservation purposes of the gift in perpetuity for conservation contributions made prior to date the requirement of sec_170 is satisfied in the case of mortgaged property with respect to which the mortgagee has not subordinated its rights only if the donor can demonstrate that the conservation_purpose is protected in perpetuity without subordination of the mortgagee’s rights remote future event --a deduction shall not be disallowed under this section merely because the interest which passes to or is vested in the donee organization may be defeated by the performance of some act or the happening of some event if on the date of the gift it appears that the possibility that such act or event will occur is so remote as to be negligible see paragraph e of sec_1_170a-1 for example a state’s statutory requirement that use restrictions must be rerecorded every years to remain enforceable shall not by itself render an easement nonperpetual extinguishment -- i in general --if a subsequent unexpected change in the conditions surrounding the property that is the subject of a donation under this paragraph can make impossible or impractical the continued use of the property for conservation purposes the conservation_purpose can nonetheless be treated as protected in perpetuity if the restrictions are extinguished by judicial proceeding and all of the donee’s proceeds determined under paragraph g ii of this section from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the conservation_purpose of the original contribution ii proceeds --in case of a donation made after date for a deduction to be allowed under this section at the time of the gift the donor must agree that the donation of the perpetual conservation restriction gives rise to a property right immediately vested in the donee organization with a fair_market_value that is at least equal to the proportionate value that the perpetual conservation restriction at the time of the gift bears to the value of the property as a whole at that time for purposes of this paragraph g ii that proportionate value of the donee’s property rights shall remain constant accordingly when a change in conditions gives rise to the extinguishment of a perpetual conservation restriction under paragraph g i of this section the donee organization on a subsequent sale exchange or involuntary_conversion of the subject property must be entitled to a portion of the proceeds at least equal to that proportionate value of the perpetual conservation restriction unless state law provides that the donor is entitled to the full proceeds from the conversion without regard to the terms of the prior perpetual conservation restriction with our understanding of the origins of sec_170 and its relevant legislative_history and regulatory interpretation in mind we now return to the question of whether the donated property was protected in perpetuity respondent argues that the conservation_purpose of the donated property is not protected in perpetuity because nat was not guaranteed a proportionate share of proceeds in the event of a casualty or condemnation before the mortgage held by first republic bank was satisfieddollar_figure petitioner argues that the terms of the deed of easement and new york law guarantee nat’s right to receive a proportionate share of future proceeds in the event of a casualty or condemnation and that sec_1_170a-14 income_tax regs is therefore satisfied we agree with respondent we recently decided whether taxpayers were entitled to a deduction for the claimed charitable_contribution of an easement 12respondent does not assert that llc failed to meet the subordination requirement of sec_1_170a-14 income_tax regs under similar facts in 134_tc_182 kaufman i in kaufman i the taxpayers contributed to a donee organization a facade easement on a single-family rowhouse which they owned in a historic preservation district in boston at the time of contribution the property was subject_to a mortgage which entitled the mortgagee to a prior claim to all proceeds of condemnation and to all insurance proceeds resulting from any casualty of the property the taxpayers claimed a charitable_contribution_deduction equal to the value they assigned to the facade easement and the commissioner disallowed that deduction in kaufman i the commissioner moved for summary_judgment and we granted that motion insofar as it related to the deductibility of the contribution of the easement we held as a matter of law that the facade easement was not protected in perpetuity because the donee organization was not guaranteed a proportionate share of proceeds in the event of casualty or condemnation as required by sec_1_170a-14 income_tax regs we noted that the taxpayers could not avoid the unconditional requirement that the donee organization must be entitled to its proportionate share of future proceeds by showing that they would most likely be able to satisfy their mortgage and their obligations to the donee organizationdollar_figure we believe our opinion in kaufman i to be squarely on point as in kaufman i the lender agreement here is clear that first republic bank retained a prior claim to all condemnation and insurance proceeds in preference to nat until that mortgage was satisfied and discharged thus at any point before the mortgage was repaid the possibility existed for first republic bank to deprive nat of value that should have otherwise been dedicated to the conservation_purpose such would be the case for example if the servient property was substantially or completely destroyed and no significant value remained in that property after the mortgage was satisfied under such circumstances the right of nat to a proportionate share of the future proceeds of a condemnation or casualty would not be guaranteed llc’s contribution of the donated property thus fails to comply with the enforceability in perpetuity requirements of sec_1_170a-14 income_tax regs we find that llc’s contribution was not protected in perpetuity and therefore not a qualified_conservation_contribution under sec_170 petitioner argues that notwithstanding the mortgage on the property the conservation_purpose of the donated property is 13the taxpayers moved the court to reconsider our grant of partial summary_judgment a motion which we denied in kaufman v commissioner t c __ kaufman ii also protected in perpetuity under new york law petitioner relies on n y real prop acts law sec mckinney which petitioner believes requires that nat be compensated before the easement may be extinguished we are not persuaded n y real prop acts law sec authorizes a new york court to extinguish an easement where the easement is of no actual and substantial benefit to the persons seeking its enforcement or seeking a declaration or determination of its enforceability because by reason of changed conditions or other cause its purpose is not capable of accomplishment or for any other reason that section further provides that an easement adjudged unenforceable shall be completely extinguished upon payment of damages if any which the person entitled to enforce the easement would sustain from the extinguishment of that easement petitioner argues that llc has satisfied the requirement of sec_1_170a-14 income_tax regs because a new york court may adjudge the facade easement unenforceable entitling the beneficiary of the easement to compensation see n y real prop acts law sec but as we have discussed above and in kaufman i and ii sec_1_170a-14 income_tax regs requires that nat must be entitled to its proportionate share of proceeds in the event the easement is extinguished petitioner cannot avoid the unconditional requirement of sec_1_170a-14 income_tax regs by showing that a new york court might adjudge the facade easement unenforceable especially where as here petitioner has not established that nat would sustain or recover actual damages in the event of extinguishment b sec_170 we are also not convinced that the donated property satisfies the requirements of sec_170 under sec_170 a contribution is for a conservation_purpose if it preserves a historically important land area or a certified_historic_structure see glass v commissioner t c pincite- see also sec_1_170a-14 income_tax regs a certified_historic_structure includes a building which is in a registered_historic_district and is certified by the secretary of the interior as being of historic significance to the district sec_1_170a-14 income_tax regs the subject property is a certified_historic_structure because it is within the metropolitan museum historic_district and was certified as such by the u s department of the interior national park service petitioner’s entitlement to a deduction for a contribution of the donated property therefore depends on whether the transfer of the donated property in fact preserved the subject property see herman v commissioner tcmemo_2009_205 by virtue of its location in the metropolitan museum historic_district new york city law makes it unlawful for llc to alter the subject property unless lpc approves that alteration n y city admin code sec a in determining whether to allow such an alteration the lpc must consider whether the alteration would change destroy or affect any exterior architectural feature of the subject property and in the case of an improvement whether such construction would affect or not be in harmony with the external appearance of other neighboring improvements id sec a this determination would of course consider not only the external appearance of the subject property’s facade but also the ability of llc to alter the aesthetics of the subject property by building above it thus it is local law and the rules of the lpc that preserve the subject property and not the rights which nat possessed under the deed of easement see herman v commissioner supra while petitioner argues that nat’s enforcement of the deed of easement affords additional meaningful protection not already guaranteed by the lpc’s enforcement of local law petitioner has failed to persuade us that such is the case c conclusion we hold that llc’s contribution of the donated property does not comply with the requirements of sec_170 and accordingly llc’s contribution of the donated property was not made exclusively for conservation purposes see sec_170 and llc is not entitled to its claimed noncash charitable_contribution_deduction under sec_170dollar_figure iii accuracy-related_penalty respondent determined that a 20-percent accuracy-related_penalty under sec_6662 applies to any underpayment_of_tax attributable to the dollar_figure disallowance respondent determined that the accuracy-related_penalty was appropriate because of negligence or disregard of rules or regulations or alternatively because of a substantial_understatement_of_income_tax see sec_6662 and c d respondent bears the burden of production on the applicability of this accuracy- related penalty in that he must come forward with sufficient evidence indicating that it is proper to impose it see sec 14respondent also determined that llc did not properly substantiate its claimed deduction for the noncash contribution because none of the haims appraisals were qualified appraisals within the meaning of sec_170 and sec_1 170a- c income_tax regs to that end respondent states that the appraisal was prepared more than days before the date of contribution the and appraisals did not value the donated property as of the date of the contribution and the appraisal was obtained long after the due_date including extensions of the return on which the deduction was claimed we agree with this determination sec_170 requires that a qualified_appraisal be attached to the tax_return reporting a noncash contribution of more than dollar_figure and llc did not meet this requirement for the reasons stated by respondent as to this issue we add that the appraisals also failed to be qualified appraisals for the reasons set forth in scheidelman v commissioner tcmemo_2010_151 whereas petitioner relies upon the doctrine_of substantial compliance to offset petitioner’s noncompliance with any applicable_requirement for characterizing an appraisal as a qualified_appraisal we do not do so see id c see also 116_tc_438 once respondent meets this burden the burden_of_proof remains with petitioner including the burden of proving that the penalty is inappropriate because of reasonable_cause see higbee v commissioner supra pincite the facts of this case lead us to conclude that respondent has met his burden of production with respect to the accuracy-related_penalty petitioner argues that the accuracy-related_penalty does not apply because llc meets the reasonable_cause defense of sec_6664 pursuant to that section the 20-percent accuracy- related penalty of sec_6662 does not apply to any portion of an underpayment for which petitioner establishes that llc through mr asser had reasonable_cause and acted in good faithdollar_figure whether mr asser acted with reasonable_cause and in good_faith turns on the extent to which he in the light of his experience knowledge and education tried to assess the proper tax treatment of the contribution of the donated property see sec_1_6664-4 income_tax regs reasonable_cause may exist where a position taken on a return involves an issue that was novel at the time the return was filed see bunney v 15we determine the application of this defense in this partnership-level proceeding because petitioner claims that the defense applies on account of the actions of mr asser as llc’s managing member and tax_matters_partner see 131_tc_112 vacated and remanded on another issue 615_f3d_321 5th cir tigers eye trading llc v commissioner tcmemo_2009_121 see also sec_301_6221-1 proced admin regs commissioner 114_tc_259 110_tc_110 cf 251_f3d_862 9th cir where a case is one ‘of first impression with no clear authority to guide the decision makers as to the major and complex issues ’ a negligence_penalty is inappropriate quoting 756_f2d_1430 9th cir affg in part and vacating as to an addition_to_tax for negligence 80_tc_34 we agree with petitioner that mr asser made a reasonable attempt to comply with the internal_revenue_code and that he acted in good_faith we understand that kaufman i is the first time that a court has considered the effect of a mortgage on a contribution of an easement claimed to be a qualified_conservation_contribution that interpretation of the relevant regulation was not published until more than years after mr asser filed the return we do not believe that the regulations interpreting the perpetuity requirement of sec_170 are so crystal clear and unambiguous as to make the imposition of the accuracy-related_penalty appropriate we also find that mr asser acted in good_faith by securing three separate appraisals of the donated property and disclosing the contribution of that property on llc’s return see 135_tc_471 accordingly in the light of all of the facts and circumstances we find that mr asser acted reasonably and in good_faith and hold that llc is not liable for an accuracy-related_penalty under sec_6662 iv conclusion we have considered all arguments made by petitioner for a contrary holding as to the deficiency and we have considered all arguments made by respondent for a contrary holding as to the accuracy-related_penalty to the extent that we have not discussed those arguments above we have rejected them as moot irrelevant or without merit decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy-related_penalty
